       Case 3:17-cv-00101-RDM Document 138 Filed 12/17/18 Page 1 of 11



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Consumer Financial Protection Bureau,

             Plaintiff,                         Case No. 3:17-CV-00101-RDM
                                                (Hon. Robert D. Mariani)
             v.

Navient Corporation, et al.,                    Electronically Filed

             Defendants.

            PLAINTIFF’S RESPONSE TO NON-PARTY
   SETH FROTMAN’S MOTION TO QUASH SUBPOENA, TO STAY
DEPOSITION, AND IN THE ALTERNATIVE FOR PROTECTIVE ORDER

      The Bureau of Consumer Financial Protection (“Bureau”) respectfully

submits this response to non-party Seth Frotman’s motion to quash the third-party

subpoena issued to him by Defendants. At a minimum, the Bureau requests that

Mr. Frotman’s deposition be limited to prohibit questions that seek certain

information that is protected by the attorney work product doctrine, or that is

irrelevant to any issue in the case, as described below.1


      1
        The Bureau does not object in this response to Topics 5 and 8. However,
Defendants have informed the Bureau that the topics for deposition will not be
limited to the topics in their notice. There may also be unanticipated lines of
questions even as to the topics listed. Accordingly, if testimony is ordered, the
Bureau may make objections beyond those articulated here. The Bureau intends to
lodge those objections on a question-by-question basis. Additionally, 12 C.F.R. §
1070.32 precludes Mr. Frotman from giving testimony “concerning any official
information” absent authorization by the Bureau’s General Counsel. Defendants
      Case 3:17-cv-00101-RDM Document 138 Filed 12/17/18 Page 2 of 11



I.    Defendants should be prohibited from asking questions seeking Mr.
      Frotman’s participation in and knowledge of the Bureau’s investigation
      of and action against Defendants.
      In large part, Topics 1-4 seek information about Mr. Frotman’s knowledge

of and participation in the Bureau’s investigation of and action against Defendants.

Topics 1 and 2 seek information regarding the Bureau’s investigation of, and its

decision to take action against, Defendants. Topic 3 seeks, among other

information, Mr. Frotman’s communications with other federal agencies and state

attorneys general relating to the investigation or action. And Topic 4 seeks Mr.

Frotman’s knowledge of the factual basis of the allegations in the Bureau’s

complaint. All of these categories of information are protected under the attorney

work product doctrine.

      Mr. Frotman’s involvement in the Bureau’s investigation of and action

against Defendants was entirely under the direction of the Bureau enforcement

attorneys who conducted the investigation and developed the legal theories

underlying the complaint. (Frotman Decl. (Doc. 124) ¶ 9.) As a result, his

participation in discussions about the investigation, responses to questions from

Bureau attorneys in connection with the investigation, and all knowledge he gained


have not sought such authorization for Mr. Frotman’s deposition, but in any case
the General Counsel would not authorize disclosure of official information
protected by the attorney work product doctrine, attorney-client privilege, the
common interest privilege, or the deliberative process privilege.

                                         2
       Case 3:17-cv-00101-RDM Document 138 Filed 12/17/18 Page 3 of 11



about the investigation necessarily reveal the mental impressions of those

attorneys.

      Mr. Frotman’s participation in the investigation and in the Bureau’s

decisions regarding its action against Defendants, and thus his knowledge about

them (Topics 1, 2 and 4), arose exclusively from the role he served as an in-house

expert in student loans. Id. That role was similar to that of a non-testifying expert

retained in anticipation of litigation. Where an individual is consulted “to provide

pre-litigation advice and has not been disclosed as a testifying expert” and engages

in work at the direction of an attorney in anticipation of litigation, that work is

protected as core attorney work product under Fed. R. Civ. P. 26(b)(3). Quinn

Const., Inc. v. Skanska USA Bldg., Inc. 263 F.R.D. 190, 194 (E.D. Pa. 2009). Mr.

Frotman’s participation in the Bureau’s investigation and the knowledge he gained

as result of that participation, including his knowledge of the factual basis of the

Bureau’s allegations, are inseparable from the mental impressions of Bureau

enforcement attorneys who directed him and “are at the core of the work product

doctrine . . . .” In re Cendant Corp. Secs. Litig., 343 F.3d 658, 667 (3d Cir. 2003).

As a result, he cannot testify to these topics without revealing privileged

information.

      There are no “rare and exceptional circumstances” that can justify overriding

the work product protection here. In re Cendant, 343 F.3d at 667. Courts

                                           3
       Case 3:17-cv-00101-RDM Document 138 Filed 12/17/18 Page 4 of 11



considering these “exceptional circumstances” have looked to whether one party

had “the exclusive opportunity to observe or test a particular condition or object at

a point in time critical to the litigation,” such that the facts obtained by that party

are not able to be obtained by the other. Comm’r of Dep’t of Planning and Natural

Res. v. Century Aluminum Co., 279 F.R.D. 317 (D.V.I. 2012) (citing cases).

Defendants cannot meet this stringent standard. For example, Defendants are

already in possession of all factual information underlying the Bureau’s allegations

in the Complaint. On August 4, 2017, the Bureau produced a witness to testify

pursuant to Defendants’ Rule 30(b)(6) deposition notice. Among other topics, that

witness testified to “[t]he specific facts, information, Documents, and other

evidence, as well as a description of the sources, relied upon by the Plaintiff to

support each Count of the Complaint . . . .” A8.2 In addition to furnishing hours of

testimony on this topic, the Bureau’s designee produced a collection of the

documentary evidence underlying the Bureau’s allegations. Because the Bureau

has already provided Defendants with a complete response regarding the basis of

the allegations in the Complaint, Mr. Frotman cannot have anything to add on

these topics outside of offering Defendants an opportunity to probe the core work

product of Bureau attorneys.


      2
        “A__” refers to a page of the appendix of supporting documentation filed
with this brief.

                                            4
       Case 3:17-cv-00101-RDM Document 138 Filed 12/17/18 Page 5 of 11



      As to Topic 3, to the extent Mr. Frotman had any communications with other

federal agencies or state attorneys general relating to the investigation or action,

those communications would have been consistent with maintaining secrecy from

Navient (see Frotman Decl. ¶ 11), and thus would not have waived attorney work

product protection. See, e.g., United States v. American Tel. & Tel. Co., 642 F.2d

1285, 1299 (D.C. Cir. 1980); Louisiana Mun. Police Emps. Ret. Sys. v. Sealed Air

Corp., 253 F.R.D. 300, 311 (D.N.J. 2008) (“Waiver of work-product protection

occurs only when a disclosure enables an adversary to gain access to the

information.”).

II.   Defendants should be prohibited from asking questions seeking Mr.
      Frotman’s interpretations of any regulation or public guidance.
      Mr. Frotman’s deposition should be limited so as to prohibit Defendants

from asking questions regarding his interpretation of any regulation or other public

guidance issued by the Bureau or the Department of Education (Topic 6) – whether

or not such questions are phrased to seek his “personal” views or his views as a

government official obtained through his work at the Bureau (if such a distinction

could even be drawn).3 Courts have repeatedly held that a government employee’s

interpretation of regulations issued by a federal agency is not relevant to any issue


      3
        While the Bureau anticipates that Topic 6 may include such questions, the
Bureau supports an order barring such questions regardless of the topic to which
they purportedly relate.

                                           5
       Case 3:17-cv-00101-RDM Document 138 Filed 12/17/18 Page 6 of 11



in the case. This is so even when the regulation as to which the employee’s

interpretation was sought or provided is the precise regulation under which the

agency has brought suit, and even when the employee was directly involved in

drafting that regulation. See, e.g., Armco Inc. v. Comm’r of Internal Revenue, 87

T.C. 865, 867-68 (1986) (affidavit of former employee who had drafted regulation

not relevant as “no one’s personal views can be accepted as a pronouncement of

the intended meaning of the regulation”); Sidell v. C.I.R., 225 F.3d 103, 110-11

(1st Cir. 2000) (explaining that “the IRS must speak with a single voice, that is,

through formal statements of policy such as regulations or revenue rulings” and

thus, internal memoranda whose production was sought to “debunk the IRS’s

interpretation of the proposed regulations” were irrelevant to the regulation’s

interpretation because they reflected the “views of the authors, not the official

position of the agency”). Here, the guidance documents that Defendants have

previously claimed are relevant to their defenses consist of various public

documents issued by the Bureau or the Department of Education. These documents

reflect those agencies’ policies regarding an array of student loan-related issues. If

a government official’s interpretation of the specific law or regulation that a

defendant has been accused of violating is irrelevant, Mr. Frotman’s interpretation

of any statements in those guidance documents must also be irrelevant.

      Because Mr. Frotman’s interpretations of regulations or guidance documents

                                          6
       Case 3:17-cv-00101-RDM Document 138 Filed 12/17/18 Page 7 of 11



are irrelevant as a matter of law, the Court can bar questions that seek such

interpretations without having to determine whether such testimony would disclose

privileged information. For example, in Evergreen Trading, LLC ex rel Nussdorf v.

United States, the court granted a motion for protective order filed by the United

States to bar the plaintiff from taking depositions of three Treasury employees who

drafted regulations at issue, solely on the grounds of lack of relevance. 75 Fed. Cl.

730, 730-31 (Fed. Cl. 2007). Citing several cases that “explicitly make clear that

the views expressed by individual IRS employees are irrelevant in construing

regulations or determining the validity thereof,” the court held that “the requested

depositions will not lead to the discovery of information relevant to the claim or

defense of any party in this litigation” and thus “the requested depositions fall well

outside the scope of appropriate discovery under RCFC 26(b)(1).” Id. The court

noted that because of its ruling on lack of relevance, it “need not reach defendant’s

argument that the information sought by plaintiff is protected by the deliberative

process privilege.” Id. n.1.4




      4
         The Bureau believes that questions relating to public guidance issued by
the Bureau or the Department of Education, whether under Topic 6 or any other
topic, are highly likely to require disclosure of privileged information. The Bureau
intends to lodge its objections on a question-by-question basis.

                                          7
       Case 3:17-cv-00101-RDM Document 138 Filed 12/17/18 Page 8 of 11



III.   Defendants should be prohibited from asking questions seeking
       disclosure of Bureau deliberations that did not include the Department
       of Education.
       Defendants should not be permitted to ask Mr. Frotman questions that would

require him to disclose the substance of the Bureau’s internal deliberations that did

not include the Department of Education.5 Numerous courts have held, in a variety

of contexts, that internal government deliberations are wholly irrelevant to whether

the defendant violated the law. See, e.g., United States v. Farley, 11 F.3d 1385,

1390-91 (7th Cir. 1993) (holding that intra-agency deliberations sought by the

defendant were irrelevant because they were not disseminated to the public and

therefore could not have been relied upon); Int’l Paper Co. v. Fed. Power Comm’n,

438 F.2d 1349 (2d Cir. 1971) (agreeing with district court holding that “the views

of individual members of the Commission’s staff” expressed in internal agency

documents “are not legally germane”); United States v. Elsass, 2012 WL 353739 at

*1-2 (S.D. Ohio 2012) (rejecting defendants’ argument that IRS’s internal policy

debates about an IRS code provision the defendants were accused of violating were

relevant to the IRS’s claims); EEOC v. Mobil Oil Corp., 1973 WL 272, at *2



       5
        The Bureau has limited this request in light of the Court’s holding that
communications between the Bureau and the Department of Education “may be
relevant.” May 4, 2018 Mem. Op. at 11 (Doc. No. 88). The Bureau intends to make
privilege objections to questions about its communications with the Department of
Education on a question-by-question basis.

                                          8
       Case 3:17-cv-00101-RDM Document 138 Filed 12/17/18 Page 9 of 11



(W.D. Mo. 1973) (“The Court, however, has no intention of disclosing

Commission staff opinions, views, thought processes, and other irrelevant matters

which may be reflected in these documents”).6 Because questions regarding

internal government deliberations seek information that is irrelevant as a matter of

law, the Court can bar such questions without having to determine whether such

testimony would disclose privileged information.

IV.   Defendants should be prohibited from asking questions about Mr.
      Frotman’s resignation from the Bureau.
      Topic 7 should be stricken because it seeks irrelevant information. Per the

Court’s May 4, 2018 Order, and as Defendants recognize in their deposition notice,

the relevant period for this lawsuit runs through January 18, 2017. See A19

(definition of “Relevant Time Period”). Mr. Frotman’s separation from the Bureau

occurred on September 1, 2018, well after the relevant period. Even apart from the

fact that the resignation post-dates the relevant time period, Mr. Frotman’s

separation from the Bureau does not have any bearing on this case. The

circumstances of his resignation are not related to any claim or defense at issue.




      6
          The cases cited in section II above also support this proposition.

                                            9
     Case 3:17-cv-00101-RDM Document 138 Filed 12/17/18 Page 10 of 11



Dated: December 17, 2018    Respectfully submitted,

                            Kristen Donoghue
                            Enforcement Director

                            David Rubenstein
                            Deputy Enforcement Director

                            Thomas Kim
                            Assistant Deputy Enforcement Director

                              /s/ Nicholas Jabbour
                            Nicholas Jabbour, DC 500626
                            (Nicholas.Jabbour@cfpb.gov; 202-435-7508)
                            Ebony Sunala Johnson, VA 76890
                            (Ebony.Johnson@cfpb.gov; 202-435-7245)
                            Andrea Matthews, MA 694538
                            (Andrea.Matthews@cfpb.gov; 202-435-7591)
                            Manuel Arreaza, DC 1015283
                            (Manuel.Arreaza@cfpb.gov; 202-435-7850)
                            Nicholas Lee, DC 1004186
                            (Nicholas.Lee@cfpb.gov; 202-435-7059)
                            David Dudley, DC 474120
                            (David.Dudley@cfpb.gov; 202-435-9284)
                            Enforcement Attorneys

                            1700 G Street NW
                            Washington, DC 20552
                            Fax: 202-435-9346

                            Attorneys for Plaintiff




                                    10
      Case 3:17-cv-00101-RDM Document 138 Filed 12/17/18 Page 11 of 11



                         CERTIFICATE OF SERVICE

      I certify that, on December 17, 2018, I filed the foregoing document using

the Court’s ECF system, which will send notification of such filing to counsel for

Defendants.

                                      _/s/ Nicholas Jabbour_________
                                      Nicholas Jabbour, DC 500626
                                      Nicholas.Jabbour@cfpb.gov
                                      1700 G Street NW
                                      Washington, DC 20552
                                      Phone: 202-435-7508
                                      Fax: 202-435-9346

                                      Attorney for Plaintiff
